Citation Nr: 0527934	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  96-00 108	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for residuals of a fracture of the left (minor) humerus, 
prior to May 17, 2003.  

2.  Entitlement to a rating higher than 20 percent for this 
disability since May 17, 2003.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from November 1968 to November 
1971.  He also had inactive duty training in May 1995, during 
which the service-connected left shoulder disability at issue 
was incurred.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  The veteran is contesting the initial 20 
percent rating assigned for his left shoulder disability.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  He 
now resides in South Carolina and the Columbia RO is managing 
his case.  

The Board first entered a decision in this case in June 1998, 
denying a rating greater than 20 percent for the service-
connected disability.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand, an 
Order of the Court vacated the Board's decision and remanded 
the case for further proceedings.  Subsequently, the Board 
remanded the case to the RO in September 2000, April 2003, 
April 2004, and December 2004 for further development.  That 
development having been completed, the case is now before the 
Board for readjudication.  

The Board notes that the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
also was remanded by the Board for the RO's initial 
consideration in December 2004.  A rating decision in June 
2005 denied that benefit and the record does not reflect that 
the veteran has appealed that decision.  That issue, 
therefore, is not currently before the Board.  38 C.F.R. 
§ 20.200 (2005).




FINDINGS OF FACT

1.  The medical evidence shows that, prior to May 17, 2003, 
the residuals of the left (minor) shoulder injury included 
limitation of motion to not less than shoulder level.  

2.  The medical evidence shows that, beginning May 17, 2003, 
the residuals of the left shoulder injury included limitation 
of motion to not less than midway between the side and left 
(minor) shoulder level and infrequent recurrent dislocation 
of the left (minor) scapulohumeral joint.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating greater 
than 20 percent for residuals of the left (minor) shoulder 
injury prior to May 17, 2003,.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, and Diagnostic Code 5202 (2005).  

2.  The criteria are met for a separate 20 percent rating for 
residuals of the left (minor) shoulder injury based on 
limitation of motion beginning May 17, 2003,.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59, and Code 5201 (2005).  

3.  The criteria also are met for a separate 20 percent 
rating for residuals of the left (minor) shoulder injury 
based on recurrent dislocation of the left (minor) 
scapulohumeral joint beginning May 17, 2003,.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59, and Diagnostic Code 5202 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the December 1995 
statement of the case, the various supplemental statements of 
the case, and the July 2001 and May 2004 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005).  
Finally, the Board notes that records of private treatment 
through April 2000 have been obtained, and that the veteran 
has been afforded numerous VA compensation examinations and a 
private evaluation.  He has not identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Therefore, the Board finds that the duty 
to assist has also been met.  

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any 
initial unfavorable agency of original jurisdiction decision.  
In the present case, the RO initially considered the claim on 
appeal prior to the passage of the VCAA and the modifications 
to 38 U.S.C.A. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, his claim was readjudicated on 
several occasions, most recently in June 2005.  Therefore, 
the Board finds no evidence of prejudicial error in 
proceeding to a decision on the merits in the present case.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

In evaluating the veteran's claim, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

As already alluded to, the current appeal arose from the 
rating assigned following the initial grant of service 
connection for residuals of the veteran's left humerus 
fracture.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court noted the distinction between a claim for an increased 
rating for a service-connected disability and an appeal from 
the initial rating assigned for a disability upon service 
connection.  The Board will evaluate the level of impairment 
due to the disability throughout the entire period, 
considering the possibility of "staged" ratings, 
as provided by the Court in Fenderson.  

Limitation of motion of the arm to 25 degrees from the side 
warrants a 40 percent evaluation for the major arm and a 
30 percent rating for the minor arm.  If the limitation is to 
midway between the side and shoulder level, a 30 percent 
rating is to be assigned for the major arm and a 20 percent 
rating for the minor arm.  For limitation of arm motion to 
shoulder level, a 20 percent evaluation is warranted for 
either arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  



Other impairment of the humerus, with flail shoulder, is to 
be rated 80 percent disabling for the major arm and 
70 percent disabling for the minor arm.  For nonunion of the 
humerus (false flail joint), a 60 percent evaluation is 
appropriate for the major extremity, with a 50 percent rating 
for the minor arm.  Fibrous union of the humerus warrants a 
50 percent rating for the major arm and a 40 percent 
evaluation for the minor arm.  A 30 percent evaluation is for 
assignment for recurrent dislocation of the scapulohumeral 
joint of the major extremity with frequent episodes and 
guarding of all arm movements, with a 20 percent rating for 
the minor arm; with infrequent episodes and guarding of 
movement only at shoulder level, a 20 percent evaluation is 
appropriate for either arm.  Malunion of the humerus, with 
marked deformity, warrants a 30 percent rating for the major 
arm and a 20 percent evaluation for the minor extremity; a 
20 percent rating is for assignment for malunion, with 
moderate deformity of either extremity.  Code 5202.  

The Board also notes that previous remands have requested 
that the RO obtain treatment records from the Troop Medical 
Clinic at Ft. Devens, MA, from 1995 to 1997.  Although the RO 
has requested these records, it has received responses 
indicating that facility was closed prior to 1995.  
Nevertheless, the veteran has provided one treatment report 
dated in May 1995, but no additional records have been 
obtained.  More importantly, he has not indicated that he 
received any treatment at that facility on other than that 
one occasion.  Therefore, no further attempts need be made to 
obtain additional records.  

A rating decision in September 1995 granted service 
connection for the stated disability and assigned a 20 
percent rating under the provisions of Code 5202.  
The veteran appealed this initial rating.  

The treatment records show the veteran injured his left 
shoulder during a softball game while he was on inactive duty 
training in May 1995.  The service department later 
determined the injury was incurred in the line of duty.  On 
initial evaluation in a private emergency room, x-rays 
revealed an anterior dislocation of the left shoulder with a 
comminuted fracture of the greater tuberosity of the humerus.  
The dislocation was reduced in the emergency room and he was 
referred to his private physician for follow-up.  

On initial evaluation by a private orthopedist in May 1995, 
the veteran continued to report constant achy pain in the 
shoulder radiating into the elbow.  On examination, the 
neurovascular status of the shoulder was noted to be intact, 
with full grasp strength in the left hand.  An MRI revealed 
no frank tearing of the supraspinatus muscle.  The shoulder 
was immobilized in a sling for approximately one month.  Over 
the next three months, the veteran continued to report 
weakness and aching pain referable to the shoulder and 
underwent physical therapy.  He was able to abduct the 
shoulder to 45 degrees and to forward flex the shoulder to 90 
degrees in May 1995.  Noting possible arthrofibrosis and the 
potential for tearing of the rotator cuff, the examiner 
recommended surgical evaluation of the shoulder.  

A VA compensation examination was conducted in August 1995.  
Evaluation of the left shoulder revealed slight deformity.  
There was tenderness over the posterior scapula and the 
anterior shoulder region.  Anterior flexion and abduction 
were possible to 80 degrees with complaints of pain and 
stiffness.  Internal and external rotation was possible only 
to 10 degrees.  Strength was poor.  There was a positive 
rotator tear abduction test.  The apprehension test was 
negative.  

In September 1995, an open acromioplasty and exploration of 
the rotator cuff was performed.  

A subsequent rating decision assigned a temporary total 
disability rating for convalescence following the surgery 
until November 1995, with resumption of the previous 20 
percent rating.  38 C.F.R. § 4.30 ("paragraph 30").

Office notes by the private orthopedist in November 1995 
indicate the veteran had shown considerable improvement.  He 
had stopped his physical therapy and had returned to work.  
He stated that, although his grasp had diminished some and he 
still had some shoulder weakness on extremes of movement, his 
endurance was improving.  On examination, he could forward 
flex his shoulder to 160 degrees and abduct to 90 degrees.  
External rotation was possible to 20 degrees, with mild 
weakness.  Grasp was 5/5.  

VA examination in November 1995 noted the veteran's complaint 
of continued pain and restricted motion in the shoulder.  He 
stated that he was unable to sleep on his shoulder and had 
pain on activity such as driving.  On examination, he could 
elevate the left shoulder to 155 degrees and he could abduct 
the shoulder to 155 degrees.  Internal rotation was limited 
to 60 degrees and external rotation was possible to 
75 degrees.  The examiner noted slight weakness in the 
intrinsic muscles of the left hand.  

A personal hearing was conducted before a Hearing Officer at 
the RO in March 1996, at which the veteran described 
difficulties he had with his left shoulder - including 
chronic pain, limitation of motion, numbness, weakness, and 
fatigue.  He also believed that he had some muscle wasting 
due to the disability.  

Another VA compensation examination was conducted in April 
1997.  The veteran complained of persistent pain and 
limitation of motion of the shoulder.  On examination, there 
was no significant muscle wasting.  He had some mild 
tenderness about the acromioclavicular joint, but there was 
no evidence of instability.  The examiner reported 110 
degrees of active abduction, with 130 degrees passively.  
Active forward flexion was possible to 120 degrees, with 
passive flexion to 140 degrees.  The veteran had 35 degrees 
of external rotation and 40 degrees of internal rotation.  
Range of motion was noted to be moderately painful.  There 
was no gross swelling or deformity about the joint.  The 
examiner noted a significantly positive apprehension test, as 
well as a positive impingement test.  He also recorded the 
veteran's subjective decreased sensation in the left ulnar 
nerve distribution.  Reflexes and motor strength were noted 
to be intact.  

In June 1997, a private physician noted the veteran's report 
that he felt that he had done generally well considering his 
injury, although he continued to have pain around the 
shoulder, particularly with any type of lifting or use, and 
had had some aching at night and could not sleep on his left 
side.  The veteran reported some limitation of motion, but 
denied having any significant crunching or popping.  He also 
stated that he was bothered by numbness and tingling of the 
ring and little fingers and weakness of his grip strength, 
which he estimated was 50-60 percent of normal.  He indicated 
that the numbness and tingling had been present since the 
original injury, with some remissions and exacerbations.  On 
examination, the acromioclavicular joint was stable and non-
painful.  The veteran was able to actively abduct the 
shoulder to 180 degrees and could flex it to 150 degrees.  
External rotation was possible to 90 degrees and internal 
rotation was accomplished to 85 degrees.  The examiner did 
not notice any instability or crepitance with manipulation.  
The only other pertinent abnormal manifestation concerning 
the left upper extremity was a subjective decrease in 
sensation in the ulnar nerve distribution in the hand.  The 
examiner injected the shoulder with Xylocaine and a steroid.  
On follow-up approximately three weeks later, the veteran 
reported having less pain and good range of motion.  

In January 1998, the veteran reported to the same VA examiner 
whom he saw in April 1997 that the June 1997 shoulder 
injections by the private orthopedist did not provide long 
lasting relief from his pain.  He indicated that the pain was 
increasing and that he was having increasing difficulty 
putting on his clothes and with any type of lifting.  The 
examiner recorded active left shoulder flexion to 
170 degrees, with passive flexion to 175 degrees.  Active 
abduction was possible to 130 degrees, with passive abduction 
to 160 degrees.  The veteran could actively externally rotate 
his left shoulder to 80 degrees, with 85 degrees of passive 
rotation.  He could actively internally rotate it to 60 
degrees, with 65 degrees passive rotation.  There was no 
evidence of muscle wasting.  The examiner noted some mild 
acromioclavicular tenderness, but no instability.  He was 
unable to comment on any additional functional loss due to 
weakened movements, fatigability, incoordination, or pain, 
other than that the veteran tries not to use the arm when he 
is tired.  

A private physician submitted a statement in April 2000 
containing answers to certain question concerning the effects 
of the veteran's disability.  He indicated that he had 
reviewed the veteran's service and post-service medical 
records.  The answers noted that the veteran's left shoulder 
disability interfered with his activities of daily living and 
work activities, causing mild pain occurring 2.6 to 5.3 hours 
out of 8.  The examiner stated that a recent MRI had shown 
that the rotator cuff was intact, but that there was early 
joint space narrowing and osteophyte formation.  No clinical 
findings were recorded.  

Another VA compensation examination was obtained in May 2003.  
The examiner stated that the veteran was a poor historian, 
but noted his complaint that he was losing range of motion of 
the left shoulder.  He also again reported difficulty 
sleeping on his left side and with overhead activities 
producing fatigue.  The veteran also indicated that cold and 
wet weather seemed to exacerbate his pain.  He also stated 
that his private physician had told him that the next 
treatment step would be a partial or total joint 
arthroplasty.  On examination, left shoulder abduction was 
possible to 70 degrees, with forward elevation limited to 100 
degrees by pain.  External rotation was accomplished to 45 
degrees and internal rotation was possible to 40 degrees in 
with the arm in 70 degrees of abduction.  There was 
tenderness to palpation over the acromioclavicular joint.  
The examiner commented that the veteran did appear to be 
losing range of motion in comparison with previous 
examinations.  

In June 2003, the May 2003 VA examiner submitted an addendum 
providing additional clinical information to the effect that 
the veteran reported subjective complaints of continued 
subluxation of the shoulder, as well as manual relocation of 
the joint recently while swimming.  He also reported 
occasional tingling in the fingers of his left hand which 
worsened with the recent episode of subluxation.  In 
addition, the veteran reported having significant 
fatigability of his left arm and exercise intolerance, being 
able to swim only 10 strokes prior to developing increased 
pain in the shoulder.  He noted that he continued to have the 
sensation of instability, as well as subjective and objective 
findings of subluxation, if not frank dislocation.  The 
examiner's assessment was that the veteran now had calcific 
tendinitis (shown on x-ray) and continued subluxation, pain, 
and decreased exercise tolerance in his left shoulder.  

One more VA compensation examination was obtained in July 
2004.  The examiner noted the veteran's complaint of pain 
primarily over the anterior aspect of the left shoulder 
joint.  The veteran indicated that he had pain with abduction 
greater than 45 degrees and forward flexion greater than 30 
degrees.  The veteran reported that he had swelling in the 
joint only after a dislocation.  He stated that the shoulder 
had dislocated three times in the previous year and all were 
reduced by his wife.  He also complained of fatigability and 
weakness with repetitive use, as well as pain, with flare-ups 
exacerbated by overhead activities and cold weather; the 
flare-ups would typically last about a week.  The veteran 
reported that he was no longer able to play softball or 
basketball and could no longer swim, all for fear of 
dislocating his shoulder.  He could still play golf, however, 
albeit with pain.  On examination, there was 120 degrees of 
abduction of the shoulder, with 90 degrees of forward 
flexion, 45 degrees of external rotation, and internal 
rotation to approximately the second lumbar vertebra.  The 
examiner noted a positive apprehension test, with pain and 
feelings of subluxation with abduction and external rotation.  
The veteran reported pain on attempts at relocation following 
a dislocation and indicated that he now had tingling 
involving all his fingers.  The examiner stated that he was 
unable to adequately assess laxity due to the veteran's 
guarding due to pain.  He commented that the veteran's 
tingling in his hand was unlikely due to the shoulder 
disability, owing to the fact that paresthesias were 
elicitable with percussion on the cubital tunnel, making it 
more likely due to cubital tunnel syndrome.  He also stated 
his belief that, during flares, the veteran would likely have 
an additional 10 percent loss of motion of the shoulder.  
Further, the examiner indicated that the veteran did have 
some evidence of incoordination of movement of the left 
shoulder.  Also, based on the x-rays, he did not believe that 
the veteran had arthritis in the shoulder, although there was 
some ankylosis, with limitation of motion, both active and 
passive.  

The medical evidence cited shows the veteran's left shoulder 
disability for many years was manifest primarily by pain and 
limitation of motion.  The reported clinical findings prior 
to the September 1995 shoulder surgery showed pain, 
with forward flexion limited to 90 degrees and abduction 
limited to 45 degrees immediately after the injury.  However, 
by August 1995, flexion and abduction were both possible to 
80 degrees.  Because the criteria for a 30 percent rating 
under Code 5201 require that motion of a minor shoulder be 
limited to 25 degrees from the side-far more limitation than 
was shown by the medical evidence-a higher rating is not 
warranted on that basis prior to the temporary total 
convalescent rating.  And because there has never been any 
evidence of a flail joint, or non-union or fibrous union of 
the humerus, or, at that time, recurrent dislocations of the 
shoulder joint, a rating greater than 20 percent is also not 
warranted under the provisions of Code 5202.  Because 
examiners during this time period did not comment on the 
DeLuca factors, the Board is unable to assess their effect on 
the overall impairment due to the disability.  

Therefore, the Board concludes that a rating greater than 20 
percent is not warranted for the period prior to September 
1995, when a temporary total convalescent rating was assigned 
under § 4.30.  

Subsequent to October 1995, although examiners reported 
varying degrees of external and internal rotation, no 
examiner reported limitation of flexion or abduction even to 
shoulder level until the May 2003 VA compensation 
examination.  That examiner noted that abduction was limited 
to 70 degrees and flexion was limited to 100 degrees.  The 
Board finds that such clinical findings equate with overall 
limitation to shoulder level.  Lacking any of the criteria 
for a rating under Code 5202 and in the absence of medical 
evidence showing a significant degree of limitation of motion 
of the shoulder, and without evidence of the effect of the 
DeLuca factors, a 20 percent rating is also not warranted 
after October 1995, but prior to the May 2003 VA compensation 
examination, on any basis.  

However, the May 2003 VA examiner, in his June 2003 addendum 
to his examination report, for the first time noted the 
veteran's report of recurrent subluxations of the shoulder.  
The law provides that separate ratings may be assigned for 
different manifestations of a disability, so long as the 
manifestations are not considered in the criteria for both of 
the ratings, as would violate the prohibition against 
pyramiding of ratings.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); see also 38 C.F.R. § 4.14 (2005).  

With this in mind, the Board finds that the notation on the 
May 2003 VA examination report of limitation of elevation to 
100 degrees and limitation of flexion to 70 degrees 
approximates overall limitation to shoulder level, warranting 
a 20 percent rating under the provisions of Code 5201 for the 
minor shoulder.  Moreover, because that examiner also noted 
the veteran's report of recurrent subluxation or dislocation 
of the left shoulder, the Board also finds that the criteria 
for a 20 percent disability rating for the shoulder under the 
provisions of Code 5202 are also met.  Therefore, the Board 
concludes that two separate 20 percent ratings should be 
assigned for the left shoulder disability, based on 
limitation of motion and on recurrent dislocations, effective 
from the date of the May 2003 examination.  

The July 2004 VA examiner noted similar limitation of active 
motion of the left shoulder.  But he also noted the veteran's 
report of pain on motion at 30 or 45 degrees of motion.  
Limitation of motion of the minor arm to that degree still 
warrants a 20 percent rating under Code 5201.  That examiner 
also noted the veteran's report of recurrent dislocation of 
the shoulder on three occasions during the previous year.  
That frequency of dislocation reflects infrequent 
dislocation, as contemplated by Code 5202, warranting a 20 
percent rating for the shoulder disability.  Finally, the 
examiner indicated the veteran might experience 10 percent 
additional limitation of motion during flare-ups.  The Board 
finds that even that additional amount of limitation of 
motion would not warrant a higher rating under Code 5201.  
See 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Therefore, the Board 
concludes that no higher rating may be assigned for the left 
shoulder disability subsequent to the May 2003 examination.  

In summary, the Board concludes that a rating greater than 20 
percent disabling is not warranted prior to September 21, 
1995, when a temporary total convalescent rating was assigned 
for the veteran's left shoulder disability.  The Board also 
concludes that a rating greater than 20 percent is not 
warranted after October 1995, but prior to May 17, 2003.  
Finally, the Board concludes that two separate 20 percent 
ratings should be assigned for the disability, based on 
limitation of motion and on recurrent dislocation, effective 
from May 17, 2003, the date of the VA compensation 
examination.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned that is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  Although he was 
hospitalized for treatment of his left shoulder disability in 
September 1995, a temporary total disability rating for 
convalescence has already been assigned.  The evidence does 
not otherwise reflect marked interference with employment.  
He has submitted no evidence of excessive time off from work 
due to the disability or of concessions made by his employer 
because of his left shoulder disability.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take his case outside the norm so as to warrant 
referral to the Director of VA's Compensation and Pension 
Service for consideration of an extraschedular rating.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  

In making its decision in this case, the Board has considered 
and applied the doctrine of reasonable doubt.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.  


ORDER

A rating greater than 20 percent disabling for residuals of a 
left (minor) shoulder injury prior to May 17, 2003, is 
denied.  

Two separate 20 percent ratings are assigned for residuals of 
a left (minor) shoulder injury, for limitation of motion and 
for recurrent dislocations, effective from May 17, 2003, 
subject to the laws and regulations governing the award of 
monetary benefits.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


